Citation Nr: 0705331	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel






INTRODUCTION

The veteran had active military service from September 1969 
to October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that assigned a 10 percent disability evaluation for 
bilateral tinnitus, after granting service connection for the 
same.  The veteran appealed the assigned rating.  He asserts 
that he should be assigned separate and compensable schedular 
evaluations for bilateral tinnitus.

In an April 2003 decision, the RO phrased the issue as 
whether the July 2002 decision was clearly and unmistakably 
erroneous (CUE).  The RO appears to have included language 
and regulations pertinent both to an increased rating claim 
and a CUE claim in its April 2003 decision.  However, the 
July 2002 decision was not final at the time the veteran 
submitted his statement in April 2003, which constitutes a 
notice of disagreement.  Therefore, a CUE analysis was 
inappropriate.  See 38 U.S.C.A. § 7105(c)(West 2002); 
38 C.F.R. § 3.105 (2006).  The Board further points out that, 
given the Court's decision in Smith (discussed infra), and 
the fact that the RO denied the claim as a matter of law, 
that the outcome of the case would be the same no matter how 
the issue was phrased.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2002, the RO granted service connection for tinnitus.  
A 10 percent disability rating was assigned, effective from 
August 2001.  The veteran appealed the RO's assignment of a 
10 percent rating to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


	ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


